Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
The present Office Action is pursuant to Applicant’s communication on 06-28-2022. This application has PRO of 62/641,537, 03-12-2018.
Claims 1, 3-4, 10, 12, 21, and 23 have been amended by Examiner’s AMENDMENT; Claims 2, 13, 25 have been cancelled, by EXAMINER’S AMENDMENT.













USC § 101 Analysis
Claims 1, 12, 23, and dependent claim(s) 3-10, and 14-21, are directed to a technical solution to a technical problem associated with detecting and arresting distribution drift by retraining a machine learning model that has demonstrated a deterioration in is classification performance, as depicted in Applicant specification, ¶27-29, 40-47, 68 by employing population distribution tracking mechanisms associated with measure such as Jeffrey Divergence1, used in said detection, specifically, 
“at least one memory storage device storing one or more model data sets representative of a machine learning model;
at least one training engine configured to train the machine learning model; and
at least one computer processor configured to, when executing a set of machine-readable instructions:
receive or store the one or more model data sets representative of the machine learning model, wherein the machine learning model has being trained with a first set of training data;
analyze the first set of training data, based on one or more performance parameters for the machine learning model, to generate one or more performance data sets, wherein the one or more performance parameters comprises a population stability index value configured to assess a stability of one or more output data sets of the machine learning model; 
process the one or more performance data sets to determine one or more values representing a performance of the machine learning model; 
select a second set of training data based on the one or more performance data sets;
re-train the machine learning model using the second set of training data; and
display, at a display device, the one or more values representing the performance of the machine learning model, including displaying the population stability index value at the display device in response to a user input;
wherein the population stability index value is generated based on a J-divergence measure and is configured to assess the stability of the one or more output data sets based on a pre-determined threshold value”.
Thus, based on the aforementioned analysis, the aforementioned claims are patent eligible.

35 USC § 103 
Closest prior art of record, Non-Patent Literature (NPL), Krawczyk, Erlandson (US 2019/0147357) and Cook (US 10,896,756), are withdrawn from consideration pursuant to Allowable Subject Matter.





Examiner’s Amendment
Authorization for this examiner’s amendment, was given in an Examiner-Initiated Interview with Applicant Representative Rita Gao on 9 August 2022.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

--- Claims 1, 3-4, 10, 12, 21, and 23 have been amended by Examiner’s AMENDMENT; Claims 2, 13, 25 have been cancelled, by EXAMINER’S AMENDMENT ---


AMENDMENT TO CLAIMS
Please see authorized Examiner Amendments encapsulated within attached Applicant interview agenda.







Allowable Subject Matter
Claims 1, 3-10, 12, 14-21, and 23, are allowed.
The following is an examiner’s statement of reasons for allowance:
While closest prior art of record, Non-Patent Literature (NPL), Krawczyk, Erlandson (US 2019/0147357) and Cook (US 10,896,756) disclose retraining machine learning models based on a threshold level value of deterioration, they do not explicitly disclose: 
“at least one memory storage device storing one or more model data sets representative of a machine learning model;
at least one training engine configured to train the machine learning model; and
at least one computer processor configured to, when executing a set of machine-readable instructions:
receive or store the one or more model data sets representative of the machine learning model, wherein the machine learning model has being trained with a first set of training data;
analyze the first set of training data, based on one or more performance parameters for the machine learning model, to generate one or more performance data sets, wherein the one or more performance parameters comprises a population stability index value configured to assess a stability of one or more output data sets of the machine learning model; 
process the one or more performance data sets to determine one or more values representing a performance of the machine learning model; 
select a second set of training data based on the one or more performance data sets;
re-train the machine learning model using the second set of training data; and
display, at a display device, the one or more values representing the performance of the machine learning model, including displaying the population stability index value at the display device in response to a user input;
wherein the population stability index value is generated based on a J-divergence measure and is configured to assess the stability of the one or more output data sets based on a pre-determined threshold value”, in the context of the claim when considered as a whole.  These uniquely distinct features render the claim(s) 1 allowable. 
Therefore, independent 1, 12, 23, and dependent claim(s) 3-10, and 14-21, are allowable based on the same rationale as the claim(s) from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Conclusion
Prior art is made of record and NOT relied upon, though it is considered pertinent to applicant's disclosure including information well-known to one of ordinary skill in the art: 

    PNG
    media_image1.png
    1353
    1357
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    958
    1431
    media_image2.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL EZEWOKO whose telephone number is 571 272 7850. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WASEEM ASHRAF can be reached on 571 270 3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-7850.




Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL I EZEWOKO/Examiner, Art Unit 3682                                                                                                                                                                                                        










    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Jeffrey Divergence being a well-known Kullback–Leibler mechanism – see Supervised distance metric learning through maximization of the Jeffrey divergence, Nguyen, 2017. pp 215-225